DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Previously withdrawn claims 15-19 are rejoined.
Claims 11, 16, 17 are amended by removing the quotes.

Amended Claim 11
11. The spatial point positioning system based on the OLED display device of claim 9, wherein the character points which are points having same information of position character in each of the projection images is specified as:
demodulating the projection images and comparing demodulated information on the projection images,
if the demodulated information on the projection images are the same, the points having the same demodulated information on the projection images are the character points.

Amended Claim 16
16. The method of claim 15, wherein
transmitting information of position character to a surface of an object with the infrared sub-pixels on the OLED display device comprises: marking the surface of the object in accordance with the infrared sub-pixels on the light emitting layer, the number of marking points being identical with the number of the infrared sub-pixels, 
the infrared sub-pixels illuminate the surface of the object in accordance with set codes.

Amended Claim 17
17. The method of claim 15, wherein
the character points which are points having same information of position character in each of the projection images is specified as:
demodulating the projection images and comparing demodulated information on the projection images,
if the demodulated information are the same, the points having the same demodulated information on the projection images are the character points.



Allowable Subject Matter
Claims 9, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to an OLED display device.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards an OLED display device that transmits information of position character to a surface of an object with the infrared sub-pixels on the OLED display device; obtains projection images by taking photos of the surf ace of the object with at least two infrared cameras, wherein the projection image taken by each of the infrared cameras comprises the information of the position character; and acquires the projection images and calculates information of a depth of focus at character points in accordance with the character points, wherein the character points are points having same information of position character in each of the projection images.
The closest prior art, Xie et al. (US 2017/0123542) shows a similar system, an OLED display structure, comprising a light emitting layer, wherein: the light emitting layer comprises a plurality of pixels (see para. 0041), and infrared sub-pixels arranged between adjacent pixels (see figure 4, figure 5, para. 0070). 
However, Xie fails to address: 
OLED display device with “…at least two infrared cameras, each of which is configured to capture images of the surface of the object, so as to obtain projection images comprising the information of position character; and
a processor for calculating information of a depth of focus at character points in accordance with the character points which are points having same information of position character in each of the projection images,
wherein the OLED display device is configured to mark the surface of the object in accordance with the infrared sub-pixels on the light emitting layer, a number of marking points is identical with the number of the infrared sub-pixels, and the infrared sub-pixels illuminate the surface of the object in accordance with set codes.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663